Title: John Adams to Thomas Boylston Adams, 25 March 1796
From: Adams, John
To: Adams, Thomas Boylston


          
            My Dear son
            Philadelphia March 25. 1796
          
          Mr Hindman of Maryland has requested a Letter from me, for Mr Richard Cook of Anapolis, who will tell you our News.
          I have read your public Dispatches with great Pleasure. I find your Situation has led you to an Attentive Observation of the Events of the War and the Maneuvres of Politicks and your curious felicity of Expression enables you to represent both to great Advantage.
          
          Your Mother has had Letters from you but I have none for a long time. I fear I have not written to you as often as I ought: but my Mind and time are very much occupied. What is worse I dare not write freely upon Public Affairs foreign or domestic and to write in shackles is worse than not writing at all.
          Notwithstanding our long deliberations & discussions I believe the Treaty will be executed and all will be well
          You have not hinted your Intentions of remaining in Europe or returning home.— Your own Good, Happiness & Advantage are to be first consulted— To me it would be a great Pleasure to have you near me. It is very hard upon your Mother as well as me to be seperated as We are from all our Children but We hope it will not be always so. Yet our Family will always be scattered. Such is our Destiny and I must Submit, believing that all is for the best. I am my / Dear Child, with the tenderest Affection / your Father
          
            John Adams
          
        